Citation Nr: 0705932	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 30 
percent for cold weather injury of the right foot.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for cold weather injury of the left foot.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for cold weather injury of the right hand.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for cold weather injury of the left hand.  



 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
PTSD, evaluated as 30 percent disabling; cold weather injury 
of the feet, each evaluated as 30 percent disabling; and cold 
weather injury of the hands, each evaluated as 20 percent 
disabling.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1948 to April 1952.  

2.  The Social Security Death Index reveals that the veteran 
died in December 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


